Citation Nr: 0607888	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability on a direct incurrence basis.

2.  Entitlement to service connection for a back disability 
on a secondary basis.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with healed fracture at 
the neck of the fibula with deep peroneal nerve neuropathy, 
evaluated as 20 percent disabling, prior to August 18, 1999.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with healed fracture at 
the neck of the fibula with deep peroneal nerve neuropathy, 
evaluated as 30 percent disabling, from August 18, 1999.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to March 
1969.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1998 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

The January 1998 rating decision, in pertinent part, denied 
entitlement to service connection for a back disability, on a 
direct incurrence basis only, and denied entitlement to an 
increased rating for the service-connected left leg 
disability.  Notice of the determination was issued in 
February 1998.  The veteran did not timely complete an appeal 
as to the January 1998 rating decision denial of service 
connection for a back disability on a direct incurrence 
basis.  As such, that decision is final as to that issue.  38 
U.S.C.A. § 7105 (West 2002).  A statement from the veteran's 
representative, received in March 1998, raised a new claim of 
entitlement to service connection for a back disability as 
secondarily due to the service-connected left leg disability.  
That claim was denied by the rating decision in September 
1998.

An April 2000 rating decision increased the evaluation 
assigned to the veteran's service-connected left leg 
disability to 30 percent, effective August 18, 1999.  By 
rating action dated in May 2002, the RO concluded that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disability on a 
direct incurrence basis.  When this case was previously 
before the Board in October 2004, it was remanded for 
additional development of the record and to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.  

The issue of entitlement to service connection for a back 
disability, on a direct incurrence basis (reopened) as well 
as on a secondary basis, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in January 1998, the RO denied 
service connection for a back disability.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

2.  The evidence received since the January 1998 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and relates to an unestablished fact necessary to 
substantiate the claim.

3.  Prior to August 18, 1999, the residuals of the veteran's 
shell fragment wound of the left leg were manifested by no 
more than severe paralysis of the peroneal nerve, with some 
dorsiflexion present.

4.  From August 18, 1999, the residuals of the veteran's 
shell fragment wound of the left leg are manifested by no 
more than severe paralysis of the anterior tibial nerve.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision which denied service 
connection for a back disability on a direct incurrence basis 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 1998 RO decision is 
new and material, and the claim for service connection for a 
back disability on a direct incurrence basis is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound of the left leg with 
healed fracture at the neck of the fibula with deep peroneal 
nerve neuropathy, prior to August 18, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8523 (2005).

4.  The criteria for a rating in excess of 30 percent for 
residuals of a shell fragment wound of the left leg with 
healed fracture at the neck of the fibula with deep peroneal 
nerve neuropathy, from August 18, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8523 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
in December 2001 and November 2004 of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993 (where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disability on a direct incurrence 
basis, and inasmuch as the reopened direct incurrence claim, 
as well as the secondary service connection claim, are being 
remanded for additional development, and not adjudicated 
herein on the merits, neither a disability rating nor 
effective date to be assigned are for consideration in this 
appeal.  Hence, the veteran is not prejudiced by the Board's 
consideration of the appeal at this time.

VA satisfied its duty to notify by means of December 2001 and 
November 2004 letters from the RO to the veteran, as well as 
statements of the case and the supplemental statements of the 
case.  The letters informed the veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  The statement of 
the case issued in August 2000 included the pertinent 
diagnostic criteria for rating the left leg disability.  The 
RO letters, the rating decisions, the statement of the case 
and the supplemental statements of the case thus informed the 
veteran of what was needed to substantiate the service 
connection claims and to assign a higher rating for the 
veteran's service-connected left leg disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless error.  While 
complete notice was provided to the veteran after the initial 
adjudication of his claim, he has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been afforded every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  In addition, the actions taken by the VA have 
essentially cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied since the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran to proceed to finally deciding 
this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA medical 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to 
each claim.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

	I.  Service connection-back 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for a back disability on a direct 
incurrence basis was in January 1998.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record at that time, and the evidence presented subsequently.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The RO originally denied service connection for a back 
disability on the basis that there was no clinical evidence 
to link the post-service back disability to service.  It was 
indicated in the January 1998 rating decision that the 
veteran's in-service laceration to the back was acute and 
transitory and resolved without residual disability.  It was 
further noted that he first reported problems with his back 
in the early 1970's. 

The additional evidence includes VA and private medical 
records.  When he was seen at a private facility in May 1999, 
the veteran related that, while in service, he had fallen 
eight feet.  Following the examination, the physician 
concluded that the veteran had chronic mechanical back pain 
secondary to an injury suffered in service.  The Board notes 
that this history is essentially consistent with service 
medical records showing that in January 1968, he jumped from 
the stairs of the barracks to the ground and sustained a back 
contusion.

This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, and addresses 
matters that were not previously established, that the 
veteran currently has a back disability that is related to 
service.  This evidence raises a reasonable possibility of 
substantiating the claim.  The Board finds, accordingly, that 
the additional evidence is new and material, warranting 
reopening of the claim for service connection for a back 
disability.  

	II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent evaluation is assignable for complete paralysis 
of the anterior tibial (deep peroneal) nerve, with lost 
dorsal flexion of the foot.  A 20 percent evaluation may be 
assigned for incomplete paralysis that is severe.  Diagnostic 
Code 8523.

The veteran asserts that a rating in excess of 20 percent is 
warranted for the residuals of the shell fragment wound to 
his left leg prior to August 18, 1999, and that a rating in 
excess of 30 percent is warranted as of that date.  

A February 1969 Medical Board report discloses that the 
veteran sustained a shell fragment wound to his left lower 
extremity in February 1968.  It was indicated that he had 
paralysis of the muscles innervated by the deep branch of the 
peroneal nerve.  

The evidence supporting the veteran's claim for a rating 
greater than 20 percent prior to August 18, 1999 consists of 
his statements regarding the severity of his disability.  In 
contrast, the findings on the VA examination of August 1997 
reflect that, while minimal, some dorsiflexion was present in 
the left ankle.  The examiner commented that the veteran had 
only mild foot drop and a very slight limp.  The Board 
concludes, accordingly, that the medical findings are of 
greater probative value than the veteran's allegations.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent prior to August 18, 1999.

The findings on the VA examination conducted in November 1999 
provided the basis to increase the evaluation for the shell 
fragment wound of the left leg to 30 percent.  The 
examination demonstrated that the veteran had no dorsiflexion 
in the left ankle, and that foot drop was present.  In 
addition, the skin was somewhat reddened and there was 
atrophy of the left calf and a sensory deficit along the 
lateral aspect of the foot.  

The 30 percent evaluation in effect for the shell fragment 
wound residuals is the maximum rating under Diagnostic Code 
8523.  Even if the Board were to consider an evaluation under 
a Diagnostic Code for a muscle injury, the maximum evaluation 
under those provisions is also 30 percent.  See Diagnostic 
Codes 5310-5312.  Moreover, 38 C.F.R. § 4.55(a) (2005) 
prohibits combining a rating for a muscle injury with that of 
a peripheral nerve paralysis rating.  

The Board has also considered whether a higher rating under 
Diagnostic Code 8521 is warranted.  A 40 percent evaluation 
may be assigned for complete paralysis of the external 
popliteal nerve (common peroneal); foot drop, and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  Diagnostic 
Code 8521.  

Neither the December 2002 VA examination, nor the January 
2005 VA examination contains findings that would support a 40 
percent evaluation.  The Board observes that the more recent 
examination demonstrated that there was a 60 percent loss of 
dorsiflexion of the left foot and toes, as well as eversion 
of the left foot.  There was also decreased sensation in the 
peroneal nerve distribution on the left.  Although it is 
clear that neuropathy is present, it was characterized as 
partial.  The Board concludes, therefore, that the medical 
findings on examination are of greater probative value than 
the veteran's assertions regarding the current severity of 
the residuals of a shell fragment wound of the left leg.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for his left leg disability from August 18, 1999.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back disability and, to 
this extent, the appeal is granted.

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the left leg with healed fracture at the 
neck of the fibula with deep peroneal nerve neuropathy, prior 
to August 18, 1999, is denied. 

A rating in excess of 30 percent for residuals of a shell 
fragment wound of the left leg with healed fracture at the 
neck of the fibula with deep peroneal nerve neuropathy, from 
August 18, 1999, is denied.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a back 
disability on a direct incurrence basis, and for service 
connection claimed as secondary to service-connected 
disability.  The Board observes that in its October 2004 
remand, it instructed the RO to obtain an opinion concerning 
whether it was at least as likely as not that the veteran's 
back disability was related to service or a service-connected 
disability, to include left leg injury.  The opinion provided 
following the January 2005 VA examination was not adequate.  
It failed to state whether the disability was related to 
service.  In addition, with respect to the claim for service 
connection on a secondary basis, it did not address whether 
the veteran's service-connected left leg disability had 
aggravated the back condition.  See Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

While the veteran was provided with notice of what tyope of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection, as outlined by the Court in 
Dingess.  

2.  The RO should return the claims folder 
to the examiner who conducted the January 
2005 VA examination and request that he 
furnish an opinion addressing whether it 
is at least as likely as not that the 
veteran's current back disorder is related 
to service or if his service-connected 
left leg disability aggravated his back 
condition.  If the examiner is not 
available, the RO should request another 
VA examination and have that physician 
respond to the same questions.  The 
rationale for any opinion expressed should 
be set forth.  

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


